Case 1:20-cv-00175-RKE Document 21-3   Filed 02/05/21   Page 1 of 7
                                                          Case No. 20-00175




                        Exhibit 2
       CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-00175-RKE Document 21-3 Filed 02/05/21 Page 2 of 7
       CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-00175-RKE Document 21-3 Filed 02/05/21 Page 3 of 7
       CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-00175-RKE Document 21-3 Filed 02/05/21 Page 4 of 7
       CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-00175-RKE Document 21-3 Filed 02/05/21 Page 5 of 7
       CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-00175-RKE Document 21-3 Filed 02/05/21 Page 6 of 7
       CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-00175-RKE Document 21-3 Filed 02/05/21 Page 7 of 7
